DETAILED ACTION
This Office Action is in reply to Applicants Request for Continued Examination received on November 30, 2020.  Claim(s) 1-21 is/are currently pending in the instant application.  The application has claim to provisional application 62/566,283 wiled on September 29, 2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 13, and 20 in the response on 05/27/2020.  New claims 22-26 have been added in the response on 11/30/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-26 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 13 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 20.  Claim 13 recites the limitations of (abstract idea highlighted in italic, and additional elements are highlighted in bold)
obtaining a set of component configurations for a first set of components in a configure, price, quote (CPQ) platform, wherein the set of component configurations comprises: a first set of component attributes for the first set of components; and 
a first set of attribute values for the first set of component attributes; 
obtaining a first system definition for a first system in the CPQ platform, wherein the first system definition comprises: 
the first set of components, wherein the first set of components includes at least one software application to be run on the first system and at least one hardware component of the first system; and 
a first set of rules to be applied to the first set of component attributes and the system attribute, the first set of rules defining allowed values for the first set of component attributes; 
applying the first set of rules to the first set of attribute values, for the first set of component attributes, to produce a second set of attribute values for the first set of component attributes, wherein producing the second set of attribute values includes modifying an attribute value of a first component attribute of the at least one hardware component according to the first set of rules based on a requirement of the at least one software application; and 
outputting a first system configuration for the first system, wherein the first system configuration comprises the second set of attribute values.

The claim as a whole describes a method of configuring, pricing, and quoting a configuration for solving one or more complex problems.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Homan Activity.  Outputting component configurations for a set of components in a CPQ platform recites commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer-readable medium comprising instructions, when executed by one or more hardware processors in Claim 1 is just applying generic computer components to the recited abstract limitations.  The one or more processors and memory storing instructions that, when executed by the one or more Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable medium comprising instructions to be executed by one or more hardware processors (Claim 1) a CPQ platform [no computer positively recited] (claim 13) and/or one or more processors and memory storing instructions to be executed by the one or more processors (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implantation using general purpose or special purpose computing devices [the components may include processors, disk drives, memory, network cards, peripheral devices, input/output (11O) devices, power supplies, batteries, operating systems, applications, device drivers, or other hardware or software components. Systems composed of the components may include servers, personal computers, laptop computers, workstations, portable electronic devices, gaming consoles, or other types of electronic devices. The electronic devices may then be aggregated into larger systems such as server racks, clusters, grids, data centers, cloud ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14-19, and 21-26 further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14-19, and 21-26 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, the claim as a whole describing a method for configuring, pricing, and quoting a configuration for a hardware based system of pricing a solution to a particular problem is also, under its broadest reasonable interpretation, covers a mental process.  Outputting system configurations include both hardware and software components is a concept performed in the human mind and can be produced with pen and paper. That is, other than reciting, “non-transitory computer-readable medium comprising instructions executed by a processor” and “a processor with memory storing instructions”, nothing in the claims elements precludes the tests from practically being performed in the mind.  For example, but for the “processor and memory storing instructions” the context of the claim encompasses a person manually choosing hardware and software components to produce a system and producing a quote to provide said system which may include assembly, setup, and technical service.  The selection of components which work together is not more than performance limitations of the mind but for the generic recitation of computer components. If the claim, under broadest reasonable interpretation, covers the limitations as concepts performed in the mind then it falls within the Mental Process grouping of abstract ideas.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. U.S. Publication 2009/0089174 A1 (hereafter Brunner) in view of Puri U.S. Patent 6,064,982 (hereafter Puri).
Regarding claim 1, Brunner discloses obtaining a set of component configurations for a first set of components in a configure, price, quote (CPQ) platform (par. 0023, customizable product configurator), wherein the set of component configurations comprises: 
a first set of component attributes for the first set of components (set of components and associated specifications for said components); and 
a first set of attribute values for the first set of component attributes (component compatibility with other selected components based on the component attributes, par. 0028); 
obtaining a first system definition for a first system in the CPQ platform, wherein the first system definition comprises (par. 0031, customizable product [e.g. computer]): 
the first set of components, wherein the first set of components includes at least one hardware component of the system (computer components for a functional device. Fig. 2, pars. 0032-0033); and 
a first set of rules to be applied to the first set of component attributes and the system attribute, the first set of rules defining allowed values for the first set of component attributes (par. 0061, customizable class rules define constraints on component products.  Here, the customizable class rules may be defined to require or exclude the selection of one or more component products upon the selection of a specific component product, or the customizable class rule may trigger the prompting of recommendations messages when a particular component product is selected.); 
applying, by a computer system, the first set of rules to the first set of attribute values, for the first set of component attributes, to produce a second set of attribute values for the first set of component attributes (par. 0061, customizable class rules that the configuration expert helps guide the consumer to choose the appropriate product(s) for their needs. Here, the customizable class rules may be defined to require or exclude the selection of one or more component products upon the selection of a specific component product, or the customizable class rule may trigger the prompting of recommendations messages when a particular component product is selected.); and 
outputting, by the computer system, a first system configuration for the first system, wherein the first system configuration comprises the second set of attribute values (par. 0061, a customizable class rule may be created that requires a specific monitor card when a specific type of monitor is selected during the runtime session by a consumer. In one embodiment, the required monitor card is automatically added to the runtime session of the configurator when the consumer selects that monitor.  Completed customizable product par. 0040).
Brunner fails to disclose where the components include at least one software application and a second set of attribute values modifying an attribute of the hardware components according to the software application.
Puri discloses, in the same field of invention, a smart configuration system for assisting in needs assessment and product and option selection, pricing, and distribution.  The smart configuration system recommends a system configuration that most nearly meets a customer’s needs, based on the results of interactive product selection.  The tool is customizable to meet customer-specific requirements.  The customization system includes where components, and where the additional products include software applications to by run on one or more systems including one hardware component (Fig. 2, col. 3, lines 59-67; The smart configurator then performs a pricing calculation (106), taking into account such factors or special pricing, discounts, and delivery terms. If the product ordered is a software product, for example an enterprise management system, the smart configurator determines the appropriate hardware requirements to run the software in an acceptable fashion (108) and displays this information on the workstation display. Such information may include third part (e.g. partner) information.  Fig. 10, The smart configurator collects all input information obtained during a needs assessment session and stores such information locally. This information is available for various uses, such as for use in generating a customer proposal. The smart configurator provides a proposal template that merges various customer related information into a generic proposal. Editing tools, e.g. Netscape Composer, are provided to allow the proposal to be modified as appropriate. [hardware changes being made based on software selection can change the previous component attribute based on the selection of new hardware.  Modifications to attributes can be based on modification of a proposal]) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the customizable product configurator as disclosed by Brunner with the production configuration system tool for combining necessary hardware and software elements as disclosed by Puri for recommending system configurations which most nearly meets a customer’s needs based on the interactive results needs assessment, product/option selection, pricing, and product distribution.

Regarding claim 2, the combination discloses wherein the operations further comprise: obtaining a second system definition for a second system, wherein the second system definition comprises: 
the first system; 
a second set of components in the CPQ platform; and 
a second set of rules to be applied to a second of component attributes of the second set of components; 
applying the second set of rules to a third set of attribute values for the second set of component attributes to produce a fourth set of attribute values for the second set of component attributes; and 
including the fourth set of attributes in a second system configuration for the second system (Brunner; a customizable product configurator for products of services, instance may include more than one products, par. 0023.  Customizing a computer system where each computer is customized for optimal solution to meet customers’ needs, par. 0025).

Regarding claim 3, the combination discloses wherein the operations further comprise:
Brunner, par. 0025; the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs.).

Regarding claim 4, the combination discloses wherein applying the first set of rules to the first set of attribute values to produce the second set of attribute values for the first set of attributes comprises:
applying a rule to input attribute values of one or more component attributes in the first set of component attributes to obtain an output attribute value for the system attribute; and 
including the output attribute value in the second set of attribute values (Brunner, par. 0028; and par. 0061customizable class rules define constraints on component products. It is through the customizable class rules that the configuration expert helps guide the consumer to choose the appropriate product(s) for their needs. Here, the customizable class rules may be defined to require or exclude the selection of one or more component products upon the selection of a specific component product, or the customizable class rule may trigger the prompting of recommendations messages when a particular component product is selected.).

Regarding claim 5, the combination discloses wherein applying the first set of rules to the first set of attribute values to produce the second set of attribute values for the first set of attributes comprises:
applying a rule to an input attribute value for a first component attribute of a first component to obtain an output attribute value for a second component attribute of a second component; and including the output attribute value in the second set of attribute values (Brunner, par. 0061; customizable class rules may be defined to require or exclude the selection of one or more component products upon the selection of a specific component product, or the customizable class rule may trigger the prompting of recommendations messages when a particular component product is selected.).

Brunner, completing the customization of each product of a multi-product customization).

Regarding claim 7, the combination discloses wherein the first set of rules comprises a condition to be applied to an attribute (Brunner, par. 0061; customizable class rule may trigger the prompting of recommendations messages when a particular component product is selected. For example, a customizable class rule may be created that requires a specific monitor card when a specific type of monitor is selected).

Regarding claim 8, the combination discloses wherein the first set of rules comprises a constraint on an attribute (Brunner, par. 0025; customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs.).

Regarding claim 9, the combination discloses wherein the first set of rules comprises a rule for hiding an attribute (Brunner, inherited attributes and rules of a class will hide the options not available for that product, par. 0027).

Regarding claim 10, the combination discloses wherein the first set of rules comprises a rule for setting a price (Brunner, par. 0142; purchase at a specific price).

Regarding claim 11, the combination discloses wherein the first set of rules comprises a rule for recommending a component (Brunner, par. 0061; class rule may trigger the prompting of recommendations messages with a particular component is selected.).

Brunner, par. 0008; configuration rules allowing customized products to be combined together as long as their attributes are compatible).

Claim 13 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claims 7-12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Regarding claim 21, the combination discloses wherein the first set of rules further comprise at least one formula for calculating the second set of attribute values based on the system attribute and the first set of components (Puri, Fig. 9, col. 6, lines 5-13; At the end of a needs assessment session, the smart configurator provides a recommended system configuration page that includes the product identification 101, pricing information 105, various options that have been selected 103, and any sales terms and conditions that may be desired 107. [pricing formula including discounts for calculate adjusted pricing based on attribute values selected for the configuration and units including software.  Value is based on the first set of components selected.])

Regarding claim 22, wherein the system attribute includes a price of the first system (Brunner, claim 26 wherein the customizable product rules comprise pricing information and allow for discount pricing, and the operations comprise selecting two or more component products associated with the customizable product.).

uri, Figs. 6 and 6; col. 5, lines 35-60; Pricing may include automatic selection of discount pricing levels, the offering of various options, the identification of specific company and/or partner products that may be selected at this time, and various partner discount pricing breaks and other options. For example, in a network where the customer is purchasing a server, the smart configurator allows the customer to specify a client 70, identify the number of user for the server 71, and determine if a pricing discount is available 72. In other embodiments of the invention, additional fields may be provided. Further, actual pricing information may be displayed.).

Regarding claim 24, the combination discloses the operations further comprising: using the first set of rules to produce the second set of attribute values based on changes, by a user, to one or more attribute values for the first set of component attributes (Puri, Fig. 7, col. 5, lines 50-60; various packaged options are available for selection and/or individual components may be selected 81, e.g. for a custom installation. The page presents an electronic order form that includes various options, such as whether or not the customer is a subscriber to a software subscription, pricing information, and component requirements. The options page may include by company and partner product information, as well as partner specific options.).

Regarding claim 25, the combination discloses wherein the first set of components includes at least one power supply and at least one component that draws a particular amount of power; wherein applying the first set of rules to the first set of attribute values to produce a second set of attribute values further comprises modifying an attribute value for the at least one power supply to select one of a particular power supply or a particular type of power supply having a power output that sufficient to provide the particular amount of power (Brunner; par. 0008; suppose a configurator consists of computers and power supplies, where every computer must have a power supply. And further suppose that US computers require 110V power supplies while European computers require 220V power supplies. If a configuration rule denotes that mismatched computers and power supplies must exclude each other, then neither of the desired computer systems may be placed together in the same order. Par. 0035, assume that a configurable power supply and a configurable gearbox are sold as part of an industrial lathe. One customizable product may be created for configuring the power supply and one for configuring the gearbox. Then both of these component customizable products may be added to the industrial lathe customizable product as subclasses. [Customizable power supply having power output sufficient for the component].)

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. U.S. Publication 2009/0089174 A1 (hereafter Brunner) in view of Puri U.S. Patent 6,064,982 (hereafter Puri) in further view of Hayward U.S. Patent 10,423,427 B1 (hereafter Hayward).
Regarding claim 26, the combination of Brunner in view of Puri discloses that of claim 1 but fails to disclose where a component of the platform includes at least one rack mounted equipment.
Hayward discloses, in the same field of invention, a configuration system including a computing system to execute an engine for receiving specification of one or more components to be implemented in a customized integrated computing system and determine, through a set of rules, at least one component fails to meet the rules requirements of a least one component in the architecture resulting in one or more corrective operations such that the rule is satisfied. 
 wherein the first set of components comprises at least one rack and a set of rack-mountable equipment (Hayward, col. 20, lines 24-38, the validation module 318 may include a rack power rule to ensure that a rack power distribution unit component is specified to handle the electrical power needs of all components 110 configured in its respective rack.); 
wherein applying the first set of rules to the first set of attribute values to produce a second set of attribute values further comprises modifying an attribute value of the set of rack- mountable equipment to adhere to one or more of. (1) a number of rack units (Fig. 12B, 1262); (2) a weight limit (Fig. 12B, 1258); (3) a cooling capability (Fig. 12B, 1260); and (4) a maximum power consumption (Fig. 12B, 1268) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the customizable product configurators as disclosed by the combination of Brunner and Puri with the system configuration system taught by Hayward for customizing and summary, receive user input for selecting a subset of the components to be implemented in a customized computing system by generating a base computing system configuration that comprises the component specifications of the subset of the components. The engine may then determine whether at least one component meets a rule using the component specification associated with the at least one component, the rule specifying an architectural standard level to be provided by the at least one component)

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicants arguments begin with the rejection under 35 U.S.C. § 101 in which the Applicant disagrees with the Examiners position that the claims are directed to a judicial exception.  The Applicant argues (remarks page 10-11) that the claims are not directed to a judicial exception as claim 1 recites additional elements (claim limitation underlined) which amount to significantly more than the judicial exception. 
	The examiner does not agree with the applicant that the limitation of “wherein producing the second set of attribute values includes modifying an attribute value of a first component attribute of the at least one hardware component based on a requirement of the at least one software application” amounts to significantly more.  The concept of adjusting one or more hardware components of a computer system based on a specific software application is not considered significantly more, nor is it new concept in the technological field.  The aspect of building a computer workstation where one or more hardware pieces are changed or upgraded with respect to a software application is very well known in the art.  For example, when building a customized computer for gaming often there are minimum specification required to run a particular game or software.  Further, when building a system a user would not want to purchase just the bare minimum to run a piece of software as the next generation of games, would most likely, require more storage, faster processing, and additional memory.  The concept of minimum hardware requirements for software applications is as old as computers themselves. 



	Further (remarks pages 12-13) the Applicant agues the amendments to the claims and the McRO decision in which the claims are deemed eligible as they incorporated rules to improve the existing technology. 
Applicant’s arguments that the claims of the present invention are analogous to those of McRo are not found persuasive. In McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

The Applicant continues to argue the McRO case where the rules improve a technical process.  The Examiner has answered this argument in a previous Office Action.  The Examiner does agree with the Applicants that there is an improvement to the process.  Comparing compatibility or software requirements for hardware systems is not an improvement in technology.  The rules to compare hardware elements to software requirements is more of a business solution to a business problem.  The comparing of minimum requirements for running a software application is not an improvement to the underlying technology. 

The applicant also argues (remarks page 13) that the claims do not fall into any of the categories identified by the courts as abstract ideas, and that a human cannot readily keep track of the necessary dependencies required between attributes of a system.
The Examiner does not agree.  First, as already answered, the commercial and legal interaction grouping covers the claims under methods of organizing human activity.  Additionally, the human mind is completely capable of comparing the compatibility between hardware components when building a system and can understand the level of minimum requirement to run a software application on the system.  Computer enthusiasts have been building custom computers for decades and IT employees have been setting up and building custom workstations and networks for years.  The idea that the human mind cannot analyze and track the hardware compatibility across a platform or system is a spurious argument. 



Applicants remarks (page 15) also detail that the claims and the analysis of components, component characteristics, component relationships, and prices are not well-understood, routine, and conventional activity.  The Examiner strongly disagrees with the argument.  Configure, price, quote systems have been around since the 1980’s and are well known and well understood in the art. 

The Applicant further argues (remarks pages 15-16) under Step 2B that the claims recite improvements to the functioning of a computer similar to DDR Holdings. 
Applicant’s arguments that the claims are analogous to those found statutory in DDR, are not found persuasive.  The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet.  DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site.  The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site.  This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept.  But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites.  So DDR has no applicability.  The Examiner also disagrees that the claimed techniques improve the function of a computer.  The computer function is not altered but instead is merely being used as a tool to follow a rule set.  The rules are not more than automating performance 

Regarding the argument directed at Berkheimer (remarks page 17), regarding well understood, routine, and conventional activity, the Examiner did not reference Berkheimer or WRC in the rejection.  Further, the presence of a prior art rejection under the references cited above should be written proof enough that the techniques and inventive concept are not novel.  Additionally, the examiner did not take Official notice in the rejection and did not use conclusory statements without factual support or determination.  The argument is not persuasive and is moot. 
The arguments are not persuasive and the rejection under 35 U.S.C. § 101 is not overcome or withdrawn. 

Regarding arguments directed to the rejection under 35 U.S.C. § 103 (remarks pages 18-20) are that the reference of Yu fails to disclose “modifying an attribute value of a first component of the at least one hardware component according to the first set of rules based on a requirement of the at least one software application.  The argument is moot as the reference of Yu is no longer being used in the rejection of the claims.  The Examiner reserves the right to use the prior art reference of Yu in the future if it is necessary.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.